DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the amendment filed 10/29/2021.  Claims 1-2, 10-11, 15, and 18 are amended and claims 1-24 are currently pending. The status identifier of currently presented Claim 11 is “Original” though should be identified as “Currently Amended”.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, taken alone or in combination with other references, neither teaches nor suggests 
a laser source; an acousto-optic modulator (AOM) coupled to the laser source; an atom trap; an optical body coupled between the AOM and the atom trap and having a plurality of spaced apart optical signal channels defining tunnels therein; at least one piezoelectric transducer coupled to each of the optical signal channels; and a beam polarization controller coupled to the at least one piezoelectric transducers (Claim 1)
an optical body coupled to an output of the AOM and having a plurality of spaced apart optical signal channels defining tunnels therein; and at least one piezoelectric transducer coupled to each of the optical signal channels (Claim 10)
coupling an acousto-optic modulator (AOM) to a laser source; coupling an optical body between the AOM and an atom trap, the optical body having a plurality of spaced apart optical signal channels defining tunnels therein; coupling at least one piezoelectric 
In particular, the presence of “tunnels” as defined by optical signal channels of an optical body disposed between an AOM and atom trap, distinguishes the invention over prior art.  In the 10/29/2021 Response, Applicant points to support for the claimed “tunnels” in Fig. 22, 24, and 25 of the original (and amended) disclosure. The etching grooves of slits 544” in Fig. 22 are shown in a microscopy image in Fig. 25.  While Fig. 25 does not depict “tunnels”, the figure depicts the grooves and slits that are topped by transducer 536” in Fig. 22 in order to form the claimed “tunnels”.  While air-clad waveguide structures are known in optical multiplexing, switching, and polarization control inventions, the “tunnel” feature of the claims is not an obvious variant of known systems.
US Pat. No. 9,323,010 is cited as pertinent and attached hereto.  The ‘010 Patent discloses waveguides within an etched cavity having a transducer positions in the optical assembly for polarization control and various other applications.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872